PER CURIAM.
These consolidated appeals are from an order granting summary final judgment for a defendant, Volkswagen of America, Inc., and the summary judgment entered pursuant to the first order. The judgment appealed is for the company which imported and then distributed a foreign built automobile to dealers in the United States. The negligence alleged was a failure to warn of a claimed design defect. It affirmatively appears from this record that there is no factual allegation or facts presented to support the knowledge of this defendant of the alleged design defect. Therefore, the judgment appealed must be affirmed upon authority of the holdings in Carter v. Hector Supply Co., 128 So.2d 390 (Fla.1961), and Williams v. Joseph L. Rozier Machinery Co., 135 So.2d 763 (Fla.2d DCA 1961).
Affirmed.